


Exhibit 10.3
September 11, 2015
NII Mercosur Telecom, S.L.U.
NII Holdings, Inc.
1875 Explorer Street
Reston, VA 20190
USA
Re.: Offer PN #1/2015
Dear Sirs,
Reference is made to (i) the Binding Offer # 2015/075/NXT delivered by Grupo
Clarín S.A. (“Grupo Clarín”), a company organized and existing under the laws of
Argentina, to NII Mercosur Telecom, S.L.U. (“NII Mercosur Telecom”) and NII
Mercosur Móviles, S.L.U., companies (sociedades limitadas unipersonales)
organized under the laws of Spain, on September 11, 2015, as well as to its
Annexes and Schedules (the “Binding Offer”) and (ii) the assignment letter sent
by Grupo Clarín to NII Mercosur Telecom on September 11, 2015. Cablevisión S.A.
hereby irrevocably submits to NII Mercosur Telecom and NII Holdings, Inc. (“NII
Holdings”) an offer for NII Mercosur Telecom to grant a promissory note in favor
of Cablevisión S.A., as set forth in Annex I (the “Offer”), which shall be
guaranteed by NII Holdings.
This Offer will expire automatically and be of no force or effect if NII
Mercosur Telecom and NII Holdings have not accepted this Offer in writing within
one day after receipt by NII Mercosur Telecom and NII Holdings of this Offer.
Subject to the terms of this Offer, this Offer will be deemed irrevocably
accepted on the date on which NII Mercosur Telecom and NII Holdings deliver to
us an acceptance letter, signed by duly authorized officers (together, the
“Acceptance Letters”, and the Offer, once accepted, the “Promissory Note”).
Subject to the terms of this Offer, upon acceptance of the Offer, the
obligations of the parties set forth in this Offer are legally binding and
enforceable obligations in accordance with their terms, subject only to the
conditions set forth herein.
Cablevisión S.A.


By: /s/ Sebastían Bardengo
 
Name: Sebastían Bardengo
Title: Attorney in Fact
 




 
 
 




--------------------------------------------------------------------------------




Exhibit 10.3
Annex I to Offer PN #1/2015
PROMISSORY NOTE


US$ 4,000,000
New York, New York
September 11, 2015





For value received, NII Mercosur Telecom, S.L.U. (“Promisor”) hereby promises to
pay to Cablevisión S.A. (“Promisee,” and together with Promisor and the
Guarantor (defined below), the “Parties”), on the Maturity Date (as defined in
Section I below), the sum of US$ 4,000,000 in lawful money of the United States
of America, plus interest thereon on the terms provided for herein, subject to
the terms and conditions set forth in this Promissory Note (this “Promissory
Note”). The obligations of Promisor hereunder are secured by the 51% Equity
Interest Pledge and guaranteed by NII Holding, Inc. (the “Guarantor”) as set
forth herein.
The Promisor has agreed to transfer to Promisee a portion of its 51% Equity
Interest (as defined in those certain Binding Terms entered into between the
parties on or about September 11, 2015 (the “Binding Terms”). Except as
otherwise defined herein, defined terms shall have the meaning set forth in the
Binding Terms.


I.    Payment Terms
        
Maturity Date:
 
The unpaid principal amount of this Promissory Note, together with any accrued
and unpaid interest and other amounts hereunder, shall only become due and
payable upon the occurrence of an Event of Default in accordance with Paragraph
II below (the “Maturity Date”).


Interest:
 
Subject to the “Default Interest” provisions set forth below, the outstanding
principal amount of this Promissory Note will not accrue interest other than
Contingent Interest (as defined below).
Contingent Interest
 
Promptly and no later than 5 Business Days after direct or indirect receipt by
any Promisor or its Affiliates of any cash or in kind dividend or any other cash
or in kind distribution made after the date hereof (which for the avoidance of
doubt shall not apply to any Permitted Payments) in respect of any Equity
Interest owned by Promisor (each such amount received, an “Underlying Equity
Payment”), Promisor will pay Promisee an amount equal to such Underlying Equity
Payment (“Contingent Interest”).


 
2
 




--------------------------------------------------------------------------------




Contingent Interest Payment Date:
 
Contingent Interest shall be paid within five Business Days of receipt of the
corresponding Underlying Equity Payment.
Default Interest:
 
If Promisor fails to pay when due any amount payable under this Promissory Note,
the unpaid principal amount of this Promissory Note and Contingent Interest
accrued thereunder will accrue interest daily at a rate equal to the otherwise
applicable interest rate per annum plus 2.00% per annum from the date such
payment became due until payment in full. Such default interest shall be due and
payable by Promisor to Promisee upon demand of Promisee.
Currency:
 
All payments made under this Promissory Note shall be made in United States
dollars (“US$”).
The Promisor’s obligations in respect of any sum payable by Promisor to Promisee
under this Promissory Note shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than US$, be discharged only to the extent that
on the Business Day following receipt by Promisee of any sum adjudged to be so
due in the Judgment Currency, Promisee may in accordance with normal banking
procedures purchase US$ with the Judgment Currency; if the amount of US$ so
purchased is less than the sum originally due in US$, the Promisor agree, as a
separate obligation and notwithstanding any such judgment, to indemnify Promisee
against such loss.
Repayment of Promissory Note:
 
Except as provided herein and subject to the section above entitled “Maturity
Date,” this Promissory Note will only be repaid (together with any accrued and
unpaid Contingent Interest and other amounts payable hereunder) on the Maturity
Date.
Any cash payments by Promisor hereunder shall be made in immediately available
funds, in US$, by wire transfer to an account of Promisee in New York, New York,
as specified in writing by Promisee to Promisor from time to time without
presentation or surrender of this Promissory Note, except for full and final
payment hereof. If any such amounts shall become due on a day that is not a
Business Day, then such amount shall be paid on the next Business Day.
For purposes of this Promissory Note, “Business Day” means any day (other than
Saturday or Sunday) on which commercial banks are open for business in New York,
New York, United States.


 
3
 




--------------------------------------------------------------------------------




Withholding:
 
All Contingent Interest payments by the Promisor and the Guarantor hereunder
shall be made free and clear of, and without deduction or withholding for, or on
account of, any and all present or future taxes, levies, assessments, imposts,
deductions, charges, fee or withholdings imposed by any jurisdiction from or
through which such payments are made, or any political subdivision or taxing
authority thereof or therein (all such taxes, levies, assessments, imposts,
deductions, charges, fees, withholdings and liabilities being hereinafter
referred to as “Taxes”) unless such withholding or deduction is required by law.
If any Taxes shall be required by law to be deducted or withheld from or in
respect of any Contingent Interest payable hereunder, (i) Promisor shall make
such deductions and (ii) Promisor shall pay the full amount deducted to the
relevant taxing authority in accordance with applicable law. Within 30 days
after the date of any payment of Taxes by Promisor in respect of any payment
hereunder, Promisor will furnish to Promisee the original or a certified copy of
a receipt evidencing payment thereof.



II.    Events of Default


   Upon the occurrence of one or more of the events set forth below (each, an
“Event of Default”), Promisee shall be entitled to accelerate all outstanding
amounts due and payable under this Promissory Note (including any accrued and
unpaid interest and other amounts payable hereunder) by delivering a written
notice to Promisor declaring such acceleration (each, an “Acceleration Notice”)
and upon delivery of such Acceleration Notice, all obligations under this
Promissory Note shall immediately become due and payable.
Events of Default:
 
(a)    Failure to pay any Contingent Interest under the terms and conditions
provided under this Promissory Note.
 
 
(b)    (i) Following receipt of Regulatory Approval, Promisor fails to timely
transfer the 51% Equity Interest to Buyer in accordance with the terms and
conditions of Section 1(c) of Annex A-1 of the Binding Terms, or (ii) fails to
perform when due its obligations in accordance with Section 2(c) of Annex A-1 of
the Binding Terms.


 
4
 




--------------------------------------------------------------------------------




III.    Guaranty


Guaranty:
 
For valuable consideration, the Guarantor hereby (a) absolutely and
unconditionally guarantees the prompt, complete and full payment on the Maturity
Date, of the entire outstanding principal amount of this Promissory Note and any
and all accrued but unpaid Contingent Interest thereon and any and all costs,
expenses and other amounts owed to Promisee by Promisor with respect to this
Promissory Note and (b) waives promptness, diligence, demand of payment, notice
of acceptance, notice of intent to demand, notice of intent to accelerate,
notice of acceleration, presentment, notice of protest, notice of dishonor,
notice of the incurring by Promisor of additional indebtedness, and all other
notices and demands with respect to this Promissory Note and the indebtedness
evidenced thereby. This constitutes a guaranty of payment and performance and
not of collection, and the Guarantor specifically waives any obligation of
Promisee to proceed against Promisor on any money or property held by Promisor
or by any other person or entity as collateral security, by way of set-off or
otherwise. The Guarantor further agrees that this guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time payment of any of
the guaranteed obligations is rescinded or must otherwise be restored or
returned by Promisee upon the insolvency, bankruptcy, or reorganization of
Promisor or Guarantor, all as though such payment has not been made.

IV.    Miscellaneous


Waiver:
 
Promisor hereby waives diligence, presentment, demand, protest and notice of any
kind whatsoever.
Assignments/
Transfers:
 
No Party shall assign or transfer all or any part of its rights or obligations
under this Promissory Note to any person without the prior written consent of
the other Party. Any purported assignment or transfer in violation of this
paragraph shall be deemed null and void ab initio, provided that Buyer shall be
entitled to assign its rights hereunder in connection with and to the permitted
assignee under any assignment of its rights under the 51% Call Option.
Loss, etc. of Promissory Note:
 
Upon receipt by any Promisor of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Promissory Note and (in case of
loss, theft or destruction) of an indemnity reasonably satisfactory to it, or
(in case of mutilation) upon surrender or cancellation of this Promissory Note,
Promisor will make and deliver in lieu of this Promissory Note a new promissory
note of the same unpaid principal amount, dated the date of this Promissory
Note.


 
5
 




--------------------------------------------------------------------------------




Costs and Expenses:
 
Each Party shall be responsible for its own costs and out-of-pocket expenses
(including any legal fees) incurred by such Party in connection with the
preparation, negotiation and documentation of this Promissory Note and any other
written agreement between Promisor and Promisee that may be entered into as of
the date hereof and the transactions contemplated herein and therein.
Promisor hereby agrees to pay or reimburse from time to time upon request all of
Promisee’s reasonable and documented out-of-pocket costs and expenses (including
the reasonable fees and expenses of legal counsel) in connection with the
enforcement of this Promissory Note and any enforcement or collection
proceedings resulting from the occurrence of an Event of Default.
Governing Law:
 
This Promissory Note shall be governed by and construed in accordance with the
law of the State of New York, irrespective of any principles of conflicts of law
thereof.
Jurisdiction:
 
Each Party hereby irrevocably submits to the exclusive jurisdiction of the State
and federal courts of the State of New York, in each case sitting in the Borough
of Manhattan, in connection with any dispute arising out of or relating to this
Promissory Note.
The Promisor and the Guarantor hereby irrevocably waives any objection it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Promissory Note brought in
the courts referred to above, and hereby further irrevocably waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum.


 
6
 




--------------------------------------------------------------------------------




Service of Process
 
The Promisor and the Guarantor have agreed that service of all writs, claims,
process and summonses in any related proceeding brought against it in the State
of New York may be made upon NII Holdings, Inc., 1875 Explorer Street, Suite
800, Reston, VA 20191, (the “Promisor Service Agent”), and hereby appoints the
Promisor Service Agent as its agent and true and lawful attorney in fact in its
name, place and stead to accept such service of any and all such writs, claims,
process and summonses, and has agreed that the failure of the Promisor Service
Agent to give any notice to it of any such service of process shall not impair
or affect the validity of such service or of any judgment based thereon.
Promptly and no later than 15 Business Days following the Initial Closing Date,
Promisor shall appoint and maintain an agent with offices in New York City to
act as its process agent. Nothing in this Promissory Note shall in any way be
deemed to limit the ability to serve any such writs, process or summonses in any
other manner permitted by applicable law.




 
7
 




--------------------------------------------------------------------------------




Notices:
 
All notices, demands, waivers, consents or other communications to be provided
pursuant to this Promissory Note shall be in writing, shall be effective upon
receipt (if a Business Day, or, if not, on the next succeeding Business Day) and
shall be sent by hand, facsimile, air courier or certified or registered mail,
return receipt requested, as follows:
(a)    If to Promisor, to:
Ms. Shana C. Smith
c/o: NII Holdings, Inc.
1875 Explorer Street
Reston, VA 20190
USA
Facsimile: 1-703-390-5191
E-mail: shana.smith@nii.com




(b) If to Promisee, to:


Mr. Sebastían Bardengo
Cablevisión S.A.
c/o Grupo Clarín S.A. 
Tacuari 1846, 4to. Piso
Ciudad de Buenos Aires (1139)
Argentina
E-mail: sbardengo@grupoclarin.com
Attention: Sebastían Bardengo


(c) If to the Guarantor, to:


Ms. Shana C. Smith
c/o: NII Holdings, Inc.
1875 Explorer Street
Reston, VA 20190
USA
Facsimile: 1-703-390-5191
E-mail: shana.smith@nii.com


Counterparts:
 
This Promissory Note may be executed in counterparts, each of which when
executed shall be deemed to be an original but all of which shall constitute one
and the same instrument.


 
8
 




--------------------------------------------------------------------------------




Amendments and Waivers:
 
This Promissory Note shall not be modified, amended, waived, or supplemented
without the written consent of each of the Parties.
Severability:
 
The illegality or unenforceability in any jurisdiction of any provision hereof
or of any document required hereunder shall not in any way affect or impair the
legality or enforceability of the remaining provisions of this Promissory Note
or such other document in such jurisdiction or such provision in any other
jurisdiction.
Waiver of Jury Trial:
 
PROMISOR AND PROMISEE EACH HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY
ON ANY CLAIM, COUNTERCLAIM, SETOFF, DEMAND, ACTION OR CAUSE OF ACTION (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
PROMISSORY NOTE OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.




 
9
 




--------------------------------------------------------------------------------




Acceptance Letter
September 11, 2015
Cablevisión S.A.
c/o Grupo Clarín S.A.
Tacuari 1846, 4to. Piso
Ciudad de Buenos Aires (1139)
Argentina

Re.: Offer PN #1/2015
Dear Sirs,
We hereby accept your offer referenced as Offer PN #1/2015 dated September 11,
2015.
Yours faithfully,
NII Mercosur Telecom, S.L.U.
By: /s/ Shana C. Smith     
Name: Shana C. Smith
Title: Vicepresidenta, Vicesecretario del Consejo de Administración y
Consejera Delegada







Acceptance Letter
September 11, 2015
Cablevisión S.A.
c/o Grupo Clarín S.A.
Tacuari 1846, 4to. Piso
Ciudad de Buenos Aires (1139)
Argentina

Re.: Offer PN #1/2015
Dear Sirs,
We hereby accept your offer referenced as Offer PN #1/2015 dated September 11,
2015.
Yours faithfully,
NII Holdings, Inc., as guarantor of Seller’s obligations
By: /s/ Shana C. Smith     
Name: Shana C. Smith
Title: Vice President, Deputy General Counsel
          and Corporate Secretary






 
 
 


